DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 5/20/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 5/20/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.                   Claims 1-16 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation “substantially”. The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “substantially” is defined as "substantially or nearly—used to indicate that a number, 
Allowable Subject Matter
Claims 1-16 are objected to as being indefinite as above, but would be allowable if rewritten in proper form including all of the limitations as presented with the change to the term of relativity as above.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s implanting method as claimed 5/20/2021.  The rotation x times and at Na angle when the rotational displacement is 0; and rotating the substrate y times and rotating the substrate at M angle each time when the rotational displacement is greater than zero along with the limitations as presented in whole.
	i.	Rogers et al., US 8,552,299 B2, shows the use of rotation and displacement in strain elements of CMOS fabrication.  ((145)    The maximum strain in the metal interconnect is the sum of membrane strain and bending strain induced by the buckled geometry. FIG. 8A shows the maximum strains in different device layers versus the prestrain. The material strains in metal and SiO.sub.2 layers are below 1% even for the 10% prestrain. 

(146)    p-MOSFET and n-MOSFET on PDMS substrate: The p-MOSFET and n-MOSFET regions (SiO.sub.2/metal/SiO.sub.2/Si/PI, n=5) are next to the non-metal regions (SiO.sub.2/SiO.sub.2/PI, n=3) as illustrated in FIG. 8. Their buckling is coupled and therefore rather complex. Within each region the out-of-plane displacement has its own wavelength and amplitude, and across the regions the displacement and rotation are continuous. The minimization of total energy, which consists of the bending and membrane energy of the thin film and the strain energy in the substrate, gives the wavelengths and amplitudes in all regions. The wavelength in the p-MOSFET and n-MOSFET regions is about 140 .mu.m, which agrees reasonably well with experiments (.about.180 .mu.m).).	
	However it is silent with respect to the method as claimed in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812